CEDARBURG, Chief Judge
(dissenting):
I dissent.
The principal opinion concludes, that because the evidence at trial peripherally and incidentally established that the victim of the alleged rape was married, and inferentially that appellant was aware of her married status, that adultery was raised as a lesser included offense, requiring instructions thereon by the military judge.
The Manual for Courts-Martial, United States, 1969 (Revised edition) provides guidance for determining if a lesser offense is included within a charged offense. Paragraph 158 of the Manual states:
An included offense exists when a specification contains allegations, which are sufficient, either expressly or by fair implication, to put the accused on notice that he must be prepared to defend against it in addition to the offense specifically charged. This requirement of notice is met when the elements of the included offense are necessary elements of the offense charged, for example, wrongful appropriation where larceny is charged and absence without leave where desertion is charged. Also, this requirement of notice, depending on the allegations in the specification of the offense charged, may be met although an included offense requires proof of an element not required in the offense specifically charged, for example, assault in which grievous bodily harm is intentionally inflicted may be included in assault with intent to murder, although the actual intentional infliction of bodily harm required in the former is *1147not an element of the latter. Similarly, unpremeditated murder (Art. 118(2)) may be included in felony murder (Art. 118(4)); assault with a dangerous weapon may be included in robbery; and riot may be included in mutiny by violence.
In the present case, the specification of Charge I incorporated the standard form specification appearing in the Manual, supra, Appendix 6c, A6-15. It alleges simply: “In that Fireman Apprentice Ronald S. Flinchbaugh, U. S. Navy, Naval Support Activity, Los Angeles-Long Beach, Long Beach, California, did at Naval Support Activity, Los Angeles-Long Beach, Long Beach, California on or about 12 September 1975, rape Ms.____” There is no allegation within the specification, either expressly or by fair implication, which would put the accused on notice that he must be prepared to defend against a charge whose principal thrust is wholly different from the rape offense alleged.
Rape is a violent crime, predicated upon forceful, nonconsensual violation of a female. Adultery is nonviolent and consensual, bottomed upon a breach of the legally sanctioned institution of marriage. The marital status of either party involved in the act of sexual intercourse is immaterial to a proof of rape. It is, however, a vital and necessary element in proving an adultery charge. These are critical distinctions which render the gravamens of rape and adultery lacking in fundamental commonality.
Support for the distinct nature of these two offenses, which involves no greater to lesser included standing, is found in the Manual, Table of Commonly Included Offenses, Appendix 12, A12-4, which does not list adultery as a lesser included offense of rape. Although the listings in this table are not all-inclusive as to lesser included offenses, it is representative of the thought of the Manual drafters that adultery is not expressly or by fair implication raised by an allegation of rape. Beyond the Manual guidance, the issue has been specifically addressed by this Court, most recently in United States v. Watkins, 1 M.J. 1034 (N.C.M.R.1976), when the Judge Advocate General forwarded the case for review pursuant to Article 69, UCMJ, with attention invited to the issue of whether adultery was a lesser included offense of rape when the specification failed to set forth the marital status of the accused and victim. The certified question was answered in the negative. The court, in disposing of the issue, said, “Simply stated, the short form allegation of rape in the specification under consideration does not allege an essential element of the offense of adultery — that either or both parties to the offense were married, but not to each other. The specification fails to apprise the accused that he must be prepared to defend against the adultery charge.” This Court’s decision in Watkins is in accord with an earlier decision discussing the necessity to instruct on adultery as a lesser included offense of rape, decided by an Army Board of Review in United States v. Nicholson, et al., 22 C.M.R. 402 (1956), petition granted, limited to other issues, 23 C.M.R. 418, aff’d, 8 U.S.C.M.A. 499, 25 C.M.R. 3 (1957). Citing singularly similar decisions from a number of state jurisdictions, the Army Board of Review held that adultery is not a lesser degree of and included within the offense of rape. Id. at 405. Beyond these cases directly in point, there exists a scarcity of military case law. United States v. Melville, supra, cited in the principal opinion, does not support the proposition that adultery is lesser included within a rape charge. Reason, the Manual and reported case law reject adultery as a lesser included offense of rape. There is no justification for this Court to hold otherwise.
I further register my disagreement with the majority conclusion that the omission by the military judge to give a defense requested instruction concerning appellant’s right to remain silent requires the setting aside of the findings and sentence.
During a pre-findings Article 39(a) session on proposed instructions, the military judge, as quoted in the majority opinion, cautioned defense counsel that his request for an instruction on appellant’s right to *1148remain silent was dangerous, highlighting the fact that appellant had not testified. In response to a question by the military judge as to whether he still wanted the instruction, the defense counsel stated, “Yes, sir”; to which the military judge replied, “Very well.” At the conclusion of the Article 39(a) session, the request was still in effect, with an indication from the military judge that it would be granted. The requested instruction was not included in the instructions actually given to the court members. At the conclusion of his instructions, the military judge specifically asked, “Now, does either counsel have any desired instructions not previously given or do you have any objections to the instructions that I have given?” The defense counsel responded, “Your honor, I don’t request any additional instructions. One minor objection as to . . . .” The military judge then asked defense counsel, “Are there any others?” [objections]; to which defense counsel responded, “No, sir.”
The instruction on the right to remain silent was not one which the military judge was required to give sua sponte. Although the defense requested the instruction, prompting a discussion during the Article 39(a) session as to its advisability, apparently the request was not withdrawn. However, after omitting to give the instruction, for whatever reason, the military judge clearly and unequivocally asked both counsel if they desired instructions not previously given or had any objections to those given. The defense counsel, at that time, had not only the opportunity but the obligation to advise the military judge if the instruction on the right to remain silent was still desired, if that was still his position. He did, in fact, register an objection to one of the instructions as given, manifesting an awareness of the opportunity afforded him and an inclination to fulfill his obligation to obtain instructions he deemed necessary or desirable. An Article 39(a) session was available to him if further clarification outside of the hearing of the court members was deemed advisable.
While there was no articulated withdrawal of his request for the instruction, the defense counsel’s failure to apprise the military judge of a continued desire for the instruction, if that was the case, and his failure to object to the omission when he was clearly given the opportunity, waives any right to object on appeal. The defense was given an opportunity to register objections to the instructions as given or renew a request for the omitted instruction. Objection at that time would have given the court “. . . the opportunity to correct an error [of omission] then and there, and thus avoid further costly proceedings.” United States v. Pinkney, 22 U.S.C.M.A. 595, 598, 48 C.M.R. 219, 222 (1974). The trial judge could have neutralized any damage from his previous omission to instruct on a matter desired by the defense by their action in bringing it to his attention. Since knowledge of the omission of his own requested instruction was peculiarly within the province of the trial defense counsel, I conclude that when it was not given and he failed to respond to the military judge’s solicitation of further instructions, it was “intentionally . . . left in dispute at the trial level in order to gain a tactical advantage either at trial or subsequently on appeal.” United States v. Heflin, 22 U.S.C.M.A. 505, 507, 50 C.M.R. 644, 646, 1 M.J. 131, 133. I am convinced therefore, that under the posture of the present case, no substantial right of the appellant was prejudiced by the omission of the military judge of the requested instruction.
I would affirm the findings and sentence as approved on review below.